                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

UNITED STATES OF AMERICA                             CIVIL ACTION NO. 5:19-CV-00837

VERSUS                                               JUDGE TERRY A. DOUGHTY

$194,073.14
IN UNITED STATES CURRENCY                            MAG. JUDGE MARK L. HORNSBY


                                             RULING

       Plaintiff United States of America (the “United States”) brings this action in rem in its own

right to forfeit and condemn $194,073.14, in United States currency (referred to herein as

“Defendant Property”). Pending here is a Motion for Partial Summary Judgment filed by the

United States [Doc. No. 4] seeking a final judgment that Defendant Property be forfeited and

condemned for the use of the United States. Claimant Randall B. Lord (“Randall Lord”) has filed

an opposition [Doc. No. 6]. The United States has filed a reply [Doc. No. 7].

       The motion is fully briefed, and the Court is prepared to rule.

I.     FACTS AND PROCEDURAL BACKGROUND

       On November 18, 2015, an Indictment issued against Randall Lord and Michael A. Lord

(“Michael Lord”), a father and son tandem (hereinafter referred to together as the “Lords”), for

multiple counts of conspiracy to operate an unlicensed money transmitting or servicing business

(“MSB”) in violation of 18 U.S.C. §1960, money laundering in violation of 18 U.S.C. § 1956,

failure to file Currency Transaction Reports (“CTRs”) in violation of 31 U.S.C. §§ 5313 and 5322,

wire fraud in violation of 18 U.S.C. §1343, and drug conspiracy in violation of 21 U.S.C. §846

with criminal forfeiture allegations under 18 U.S.C. § 982 and 31 U.S.C. § 5317.

       In April of 2016, the Lords pled guilty to conspiracy to operate an unlicensed MSB, namely
a bitcoin exchange business, under 18 U.S.C. § 371, and Randall Lord agreed to forfeiture of all

interests he owns or over which he exercises control, directly or indirectly, in any asset that is

subject to forfeiture to the United States. Although the Lords were sentenced to prison and are

currently incarcerated, on July 7, 2017, Judge S. Maurice Hicks, Jr., denied the Government’s

Motion for Preliminary Order of Forfeiture in the criminal case because the Lords did not

specifically plead guilty to a forfeitable offense. Judge Hicks found that forfeiture under 18

U.S.C. § 982(a)(1) is only available when there is a conviction for a substantive violation of 18

U.S.C. §§ 1956, 1957, or 1960, but forfeiture is not available when there is a conviction for a

conspiracy to violate one or more of those statutes. Therefore, no final order of forfeiture was ever

entered related to the criminal prosecution.

        In each of their respective pleas, however, the Lords explicitly agreed to forfeit all interest

in any asset subject to forfeiture directly, or as a substitute asset under 21 U.S.C. § 853(p). See

[Doc. Nos. 1-1, 1-2, Plea Agreements of the Lords]. Therein, the Lords waived any constitutional

and statutory challenges to any forfeiture carried out in accordance with their plea agreements. See

id.

        The Lords also agreed to disclose the existence, nature and location of all assets forfeitable

to the United States from 2013 through the date of the plea agreement, April 19, 2016. See id. ¶

E. 2. The Lords further agreed that the United States may institute civil judicial forfeiture

proceedings against all forfeitable assets and that they would not contest any such proceedings.

See id. p. 6. ¶ E. 4.

        However, the Lords did not disclose the Defendant Property. Instead, in 2018, one of the

credit card processors used in the Lords’ activities, Total System Services, Inc. (TSYS), contacted


                                                  2
Special Agent Darrin Heusel of the Internal Revenue Service. TSYS notified him that it was

holding $194,073.14 at its member bank, First National Bank of Omaha, on behalf of its merchant

account with Randall Lord d/b/a Quantum Health, LLC. In 2014, Randall Lord had opened a

merchant account with TSYS for credit card processing through Quantum Health, LLC – a shell

entity created solely for the purpose of operating the Lords’ unlicensed bitcoin exchange. TSYS

initially held the funds because a large amount of chargebacks suggested or indicated fraudulent

activity. No further action had been taken

        Special Agent Heusel executed a Declaration (the “Heusel Declaration”) in support of the

Seizure Warrant pursuant to 18 U.S.C. § 981(b), [Doc. No. 1-3] averring there is probable cause

that Defendant Property was involved in transactions laundering monetary instruments through an

unlicensed MSB in violation of 18 U.S.C. §§ 1956 and 1960. He further averred these transactions

also represent or are traceable to gross receipts obtained, directly or indirectly, from wire fraud in

violation of 18 U.S.C. § 1343.

        On December 11, 2018, the United States filed an Application for Seizure Warrant pursuant

to 18 U.S.C. § 981(b), which the Magistrate Judge of this Court signed the same day. Following

First National Bank of Omaha’s issuance of the December 14, 2018 cashier’s check to the U.S.

Department of Treasury in response to the Seizure Warrant, the United States provided Randall

Lord written notice to file an administrative claim within 60 days under 18 U.S.C. § 981

(a)(1)(A)(i).

        On April 2, 2019, Randall Lord submitted a Claim of Ownership under 18 U.S.C. §

983(a)(2). [Doc. No. 1-4]. On June 28, 2019, the United States filed a complaint for civil

forfeiture pursuant to 18 U.S.C. § 983(a)(3) [Doc. No. 1]. On September 5, 2019, Randall Lord


                                                  3
filed an Answer [Doc. No. 2]. On September 19, 2019, the United States filed the pending motion

for summary judgment [Doc. No. 4]. On October 9, 2019, Randall Lord filed an opposition [Doc.

No. 6]. On October 11, 2019, the United States filed a reply [Doc. No. 7].

       The matter is fully briefed, and the Court is prepared to rule.

II.    LAW AND ANALYSIS

       A.      Summary Judgment

       Summary judgment Ashall [be] grant[ed] . . . if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ FED. R.

CIV. P. 56(a). A fact is Amaterial@ if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if the evidence is such that a

reasonable fact finder could render a verdict for the nonmoving party. Id. “[T]he mere existence

of some alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of material fact.”

Id.

       If a party opposing a summary judgment cannot “make a showing sufficient to establish

the existence of an element essential to that party’s case and on which that party will bear the

burden of proof at trial, the entry of summary judgment is appropriate.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). The party opposing a motion for summary judgment may not simply

rest upon mere allegations or denials in his pleading, but must set forth specific facts showing that

there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. at 256, 106 S.Ct. 2514;

see also FED. R. CIV. P. 56(e). Thus, if a party fails to properly address another party’s assertion


                                                 4
of fact as required by FED. R. CIV. P. 56 (c), the court may:

               a.      consider the fact undisputed for purposes of the motion
                       under FED. R. CIV. P. 56(e)(2); or,

               b.      grant summary judgment if the motion and supporting
                       materials –including the facts considered undisputed –
                       shows that the movant is entitled to it pursuant to FED. R.
                       CIV. P. 56(e)(3).

       D.      Analysis

       The issue here is whether Defendant Property is subject to forfeiture and condemnation

pursuant to 18 U.S.C. § 981(a)(1)(A) and (D)(vi).

       Pursuant to the civil forfeiture statute, 18 U.S.C. § 981 (a)(1), the following property is

subject to forfeiture to the United States:

               (A) Any property, real or personal, involved in a transaction or
               attempted transaction in violation of section 1956, . . . or 1960 of
               this title, or any property traceable to such property.

               (D) Any property, real or personal which represents or is traceable
               to the gross receipts obtained, directly or indirectly, from a violation
               of . . . (vi) section 1343 (relating to wire fraud) . . .

       In a suit or action brought under any civil forfeiture statute for the civil forfeiture of any

property –

               1. the burden of proof is on the Government to establish, by a
               preponderance of the evidence, that the property is subject to
               forfeiture;

               2. the Government may use evidence gathered after the filing of a
               complaint for forfeiture to establish, by a preponderance of the
               evidence, that the property is subject to forfeiture; and

               3. if the Government’s theory of forfeiture is that the property was
               used to commit or facilitate the commission of a criminal offense,
               the Government shall establish that there was a substantial
               connection between the property and the offense.

                                                  5
18 U.S.C. § 983(c)(1)-(3).

       The Heusel Declaration, which is not disputed by Randall Lord, establishes by a

preponderance of evidence that any proceeds found in the name of Quantum Health, LLC, are

necessarily traceable to fraudulent activity or the proceeds of a crime [Doc. No. 1-3]. Randall

Lord formed Quantum Health, LLC, under the false pretense of being a medical services provider

when the sole purpose of the enterprise was to operate an illegal bitcoin exchange. [Id. p. 4, ¶11].

Notably, it was only after the Court’s ruling in the criminal forfeiture matter that TSYS informed

Special Agent Heusel that it was holding funds due to unapproved or fraudulent charges made by

Quantum Health. [Id., p. 4, ¶12]. During the course of its investigation, the IRS obtained further

evidence the Lords had been processing stolen credit cards in exchange for bitcoins [Id., p. 4, ¶13]

– a direct violation of 18 U.S.C. § 1956.

       Randall Lord does not dispute that he plead guilty to conspiracy to operate an unlicensed

MSB”), prohibited by 18 U.S.C. §1960, under 18 U.S.C. §371. Further, he does not dispute that

part of his plea agreement included waivers of challenges to any forfeiture proceedings against

forfeitable assets. He asserts that he has been careful in filing his claim of ownership and answer

herein to state that he does not intend to violate the terms of his plea agreement in any way. The

plea agreement states that he will not oppose any proceedings against forfeitable assets carried out

in accordance with the plea agreement. His states his concern is only to ensure that the Defendant

Property herein is actually subject to forfeiture within the terms of the plea agreement.

       Randall Lord concludes that the question is whether or not the remedy of civil forfeiture is

available at all under the facts of this case and the applicable statutes, especially in light of the

denial of the criminal forfeiture based on the same conduct and in the context of the same plea

                                                 6
agreement. He argues that, for the sake of consistency and due process, it is only appropriate that

the issues in civil forfeiture be dealt with the same as they were in the criminal forfeiture. Both

procedures seek the same outcome, are both based on the same facts, and are both subject to the

same legal landscape of the plea agreement, according to Randall Lord.

        The Court finds that, civil asset forfeiture under 18 U.S.C. § 981 is distinct from criminal

asset forfeiture under § 982. Congress clearly provided other means by which the Government

may recover assets arising from criminal activity under federal law, namely through civil

forfeiture. There is a lower burden of proof placed upon the plaintiff in a civil action. And unlike

§ 982, § 981 expressly states that any property, real or personal, involved in a transaction or

attempted transaction in violation of § 1960, or traceable to such property, is subject to civil

forfeiture. Cf 18 U.S.C. §981(a)(1)(A) and (D)(vi) to 18 U.S.C. § 982(a)(1).

        The Court’s denial of the Government’s Motion for Preliminary Order of Forfeiture in the

criminal case does not bar the present action for civil forfeiture. The Court denied the

Government’s motion for criminal forfeiture simply because conspiracy to operate an unlicensed

MSB in violation of 18 U.S.C. § 371 is not an offense for which criminal forfeiture is provided

under 18 U.S.C. § 982(a)(1), which is a wholly separate statutory remedy. Therefore, the Court’s

prior ruling is not dispositive as to the issue of civil forfeiture.

        The evidence is uncontradicted that Quantum Health, LLC, is a shell corporation used as

an unlicensed MSB, wholly unrelated to the delivery of healthcare as Randall Lord fraudulently

claimed. [Doc. No. 1-3, ¶¶11, 38, 39, 42, 43, 45-47]. Randall Lord used his Quantum account to

knowingly conceal proceeds from multiple fraudulent transactions. [Doc. No. 1-3, ¶¶6, 11 - 13, 33

– 48]. Clearly, Special Agent Heusel’s Declaration establishes a substantial connection between


                                                    7
Defendant Property and the respective offenses cited therein by a preponderance of evidence. See

18 U.S.C. § 983(c)(3). Randall Lord has failed to rebut that evidence or raise a genuine issue of

material fact.

III.   CONCLUSION

       For the foregoing reasons, the United States’ Motion for Summary Judgment [Doc. No. 4]

is GRANTED.       Judgment will be entered in favor of the United States ordering that the

$194,073.14 in United States currency subject to this in rem proceeding be forfeited and

condemned for the use of the United States of America, and that Randall Lord’s claim be

DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 22nd day of October, 2019.




                                                    ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                               8
